Case 1:13-cv-02109-RGA Document 544 Filed 08/23/19 Page 1 of 1 PageID #: 32729
                           OFFICE OF THE CLERK
                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF DELAWARE


              John A. Cerino                                                 844 KING STREET
            CLERK OF COURT                                                        UNIT 18
                                                                            U.S. COURTHOUSE
                                                                       WILMINGTON, DELAWARE 19801
                                                                               (302) 573-6170




                                  August 23, 2019



Bindu Ann George Palapura
Potter Anderson & Corroon, LLP
1313 N. Market St., Hercules Plaza, 6th Flr.
P.O. Box 951
Wilmington, DE 19899-0951

                  Re:    1:13-cv-02108-RGA - Delaware Display Group LLC et al v. Lenovo
                  Holding Company Inc. et al
                         1:13-cv-02109-RGA - Delaware Display Group LLC et al v. LG
                  Electronics Inc. et al

Dear Counsel,

       I am returning to you the Defendants Lenovo and LG Electronic’s CD Rom disk
containing a confidential Exhibit Q to Reply (DI 341 in CA 13-2108, DI 447 in CA 13-
2109) pertaining to the above closed case.

          The envelope containing the CD ROM is available now for pick-up at the Clerk’s
Office.

        Please acknowledge receipt of this exhibit on the copy of this letter and return it to
me in the enclosed envelope. Thank you.

                                                         Sincerely,

                                                         John A. Cerino
                                                         Clerk of the Court

                                                    By: /s
                                                              Bob Cruikshank
                                                             Intake Supervisor


I hereby acknowledge receipt of the above exhibit(s) on August          , 2019


                                                               ___________________________
/rwc                                                                      Signature
